DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, and 15-16, are pending and being examined.  

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,421,107 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The previous rejection of Claims 1, 3-9, 11-13, 15 and 16, on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-22, recently amended and allowed App. No. 16/492,361, (hereinafter App. No. ‘361) is/are withdrawn in light of the above filed terminal disclaimer.
The previous rejection of Claim(s) 1-13, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0074896 A1 to Tanaka et al. (hereinafter Tanaka) is/are withdrawn in light of the Applicant’s amendments.	
The previous rejection of Claim(s) 1-3, 5-11, 13, 15, and 16, under 35 U.S.C. 103 as obvious over US 5,147,943 A to Inoue et al. (hereinafter Inoue) is/are withdrawn in light of the Applicant’s amendments.	
The previous rejection of Claims 4 and 12 under 35 U.S.C. 103 as being unpatentable over Inoue is/are withdrawn in light of the Applicant’s amendments.	

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,294,259 B1 to Anderson et al. (hereinafter Anderson).

Regarding claims 1-3, 8-11, and 13, , Anderson teaches an imide oligomer having the formula 
    PNG
    media_image1.png
    223
    342
    media_image1.png
    Greyscale
, where terminal end Z is 
    PNG
    media_image2.png
    215
    312
    media_image2.png
    Greyscale
and terminal end Z’ is 
    PNG
    media_image3.png
    220
    322
    media_image3.png
    Greyscale
(col 2, ln 30 to col 3, ln 45), wherein is n is the chain length of Mn less than 8,000 g/mol (col 4,l n 17-21), such as wherein n=3-6, on average (col 4, ln 18-21), and obtained from reacting 2,2-Bis(4-(3,4-dicarboxyphenoxy)phenyl)propane dianhydride (m.p. 184-187 deg C) with phenylenediamine, (col 4,ln 37-40) or other diamines such as p-phenylenediamine (col 5, ln 38) such as those obtained by the process cited in US 4,585,852 A, (col 4, ln 40-43). Specifically, Anderson teaches a thermosetting adhesive composition comprising the above anhydride-terminated imide oligomer having a Mn of 2,800 g/mol (ULTEM oligomer 1), a bisphenol A epoxy resin (EPOXY RSL-1462), and an epoxy curing agent (See abstract, and Example 1, col 8, ln 50-67). The above terminal end Z and Z’ meets the claimed imide oligomer of formula (1-1) wherein A is formula (2-1), where Z is a divalent hydrocarbon group with an oxygen atom at the binding site, and the above p-phenylenediamine portion of the polyimide oligomer meets the claimed B as formula (3-2), wherein * is a binding site. Furthermore, the above Mn average of 2,800 g/mol would include lower molecular weight chains and include the formula (4-3) cited in claim 2, wherein n=2 and has a Mw of 1776 g/mol. The above epoxy resin also meets the curable resin. The above composition is applied as a coating and cured (col 8, ln 62-67). 

Regarding the recitation of “having an imidization ratio of 70% or higher,” of claims 1 and 9, this refers to the process of making the imide oligomer composition and is a product-by-process claim.  Here, Anderson teaches each and every component of the imide oligomer composition such as the imide oligomer having the claimed formula (1-1). Thus the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding claims 4 and 12, as cited above an incorporated herein, Anderson teaches the claimed composition and imide oligomer cited in claims 1 and 9. Anderson further teaches the composition is solvent free (col 5, ln 65-67), and can be melted at temperatures below the activation temperature of the curing agent (col 6, ln 53-89), and the above oligomer is melted at 177 deg C (Example 1, col 8, ln 50-61), which meets the claimed Tm of below 200 deg C. 


Regarding claims 8-7, and 15, as cited above an incorporated herein, Anderson teaches the claimed composition and imide oligomer cited in claims 1 and 9.
Anderson is silent regarding properties such as solubility of the imide oligomer composition, and weight reduction, adhesion force, and glass transition temperature, of the cured product.
However, as cited above and incorporated herein, Anderson teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the aromatic dianhydride having a mp of 184-187 deg C, and phenylenediamine with the claimed formula (1-1) and molecular weight in an epoxy resin composition and the Applicant cites in their specification that it is the specific structure and molecular weight of the imide oligomer composition which gives the epoxy resin composition the claimed properties (para 15-17) and the aromatic dianhydride, and diamine, which affects the solubility properties of the imide oligomer composition. (para 40-41 and 22).
Thus, one skilled in the art would have a reasonable expectation for the curable  composition and imide oligomer composition of Anderson to have the claimed solubility properties of the imide oligomer composition, and weight reduction, adhesion force, and glass transition temperature properties of the cured product because Anderson teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the aromatic dianhydride having a mp of 184-187 deg C, and phenylenediamine with the claimed formula (1-1) and molecular weight, in an epoxy resin composition and the Applicant cites in their specification that it is the specific structure and molecular weight of the imide oligomer composition which gives the epoxy resin composition the claimed properties (para 15-17) and the aromatic dianhydride, and diamine, which affects the solubility properties of the imide oligomer composition, (para 40-41 and 22), and the above is further evident with the imide oligomer of Anderson having the claimed melting point. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766